—Judgment unanimously affirmed. Memorandum: Defendant was convicted after a jury trial of two counts of driving while intoxicated as a felony (Vehicle and Traffic Law § 1192 [2], [3]; § 1193 [1] [c]). The contention of defendant that he was denied a fair trial by prosecutorial misconduct is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Orleans County Court, Punch, J. — Felony Driving While Intoxicated.) Present — Pigott, Jr., P. J., Wisner, Scudder, Burns and Gorski, JJ.